DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al. (6,443,058) in view of Fukuda (JP 2003136852 A) and Howard et al. (US PGPub 2008/0017055 A1).
As to claim 1, Stadler et al. teaches varnishing apparatus (see figure 1) comprising: a varnishing unit (5) including a first varnishing unit (5) configured to apply varnish to one surface of a sheet (column 4, lines 59-65); and
an additional processing unit (3, 4, and 8) provided on an upstream side in the sheet conveyance direction with respect to the varnishing unit and configured to perform additional processing on the sheet (column 4, lines 59-63),
wherein the additional processing unit includes
a first embossing unit (8) configured to perform embossing on the sheet, and 
a special unit (3, 4) provided on the upstream side in the sheet conveyance direction with respect to the first embossing unit (see figure 1) and configured to perform additional processing on the sheet (column 4, lines 59-65), 
wherein the special unit (3, 4) includes a main body (see figure 1) including a frame (as outlined on figure 1 and needed to hold the shown cylinders in place relative to one another), a first impression cylinder (18) rotatably supported by the frame and configured to convey the sheet, and a processing cylinder (17) rotatably supported by the frame and facing the first impression cylinder (see figure 1),
wherein the double-sided varnishing apparatus further comprises:
a flexographic printing module (16, 15) including an anilox roller (16) and a chamber device (15) and configured to be attachable to and detachable from the main body (see column 6, lines 1-26) provided on the upstream side in the sheet conveyance direction with respect to the first embossing unit (figure 1 shows the special unit 3, 4 is upstream of the first embossing unit 8).
and a second varnishing unit arranged on a downstream side in a sheet conveyance direction with respect to the first varnishing unit and configured to apply varnish to the other surface of the sheet.
Fukuda teaches a double-sided varnishing apparatus (figure 1) comprising: a varnishing unit (50) including a first varnishing unit (51a) configured to apply varnish to one surface of a sheet (1), and a second varnishing unit (51b) arranged on a downstream side in a sheet conveyance direction with respect to the first varnishing unit (see figure 4) and configured to apply varnish to the other surface of the sheet (see figure 4 and paragraph [0023]).
It would have been obvious to one skilled in the art before the effective filing date to modify Stadler et al. to have a double-sided varnishing apparatus comprising: a varnishing unit including a first varnishing unit configured to apply varnish to one surface of a sheet, and a second varnishing unit arranged on a downstream side in a sheet conveyance direction with respect to the first varnishing unit and configured to apply varnish to the other surface of the sheet as taught by Fukuda because applying the varnish to both sides of the embossed paper increases the strength of the paper and improves water resistance (paragraph [0065]).
While Stadler et al. teaches the composition of offset printing units, including damping means, inking means, blanket cylinder, and printing forme cylinder (column 5, lines 55-61), a modular approach to the special unit (column 6, lines 1-26), and at least the conversion between flexographic and embossing units (column 6, lines 1-26,  especially column 6, lines 4-7 and lines 17-21) such that the 
Howard et al. teaches an offset printing module including a plate cylinder (620) and an inking device (600) and configured to be attachable to and detachable from the main body (paragraph [0039], where providing the structure necessary for converting a flexographic printing unit into an offset printing unit including wherein the processing cylinder is constituted by a blanket cylinder 610, the offset printing module is attached to the main body, paragraph [0039] and figure 6, and thereby the special unit performs offset printing, paragraph [0039]; note that it is considered that in combination the teaching of Howard et al. is used to provide an offset printing module comprised of the structural elements required for switching the special unit to the offset printing configuration to the apparatus along with the flexographic module and the embossing module taught by Stadler et al.). 
It would have been obvious to one skilled in the art before the effective filing date to modify Stadler et al. as modified to further have an offset printing module including a plate cylinder and an inking device and configured to be attachable to and detachable from the main body as suggested by Howard et al. because it allows the exchange of printing type allowing the reconfiguration of the printing press to include offset printing to 
As to claim 5, Stadler et al. as modified wherein the processing cylinder is constituted by a blanket cylinder (610 of Howard et al.), the offset printing module is attached to the main body (paragraph [0039] and figure 6 of Howard et al.), and thereby the special unit performs offset printing (paragraph [0039] of Howard et al.). 
As to claim 6, Stadler et al. as modified (citations to Stadler et al. unless otherwise indicated) teaches wherein the processing cylinder (17) is constituted by a flexographic plate cylinder (17), the flexographic printing module is attached to the main body (figure 1), and thereby the special unit performs flexographic printing (column 4, line 66-column 5, line 6).
As to claim 7, Stadler et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein the processing cylinder is constituted by an embossing cylinder, and thereby the special unit performs embossing.
However, Stadler et al. teaches the conversion of an offset printing unit into an embossing unit (column 6, lines 26). It is considered that one skilled in the art before the effective filing date would have found it obvious to apply the teaching of how to convert a flexographic printing unit into an embossing unit in order to modify the special unit into an embossing unit because it would allow the it is economically advantageous to be able to convert a mass produced unit to serve the needs of the printing project being made (column 6, lines 1-7 and lines 17-26) allowing the embossing to be performed at lower cost and with predictable results. Such a combination would lead to the 
It would have been obvious to one skilled in the art before the effective filing date to modify Stadler et al. as modified to have wherein the processing cylinder is constituted by an embossing cylinder, and thereby the special unit performs embossing as suggested by Stadler et al. because it is economically advantageous to be able to convert a mass produced unit to serve the needs of the printing project being made (column 6, lines 1-7 and lines 17-26) allowing the embossing to be performed at lower cost and with predictable results.
As to claim 8, Stadler et al. as modified teaches further comprising a first drying device (38 of Stadler et al.) disposed to face a peripheral surface of the first impression cylinder of the special unit and configured to solidify ink printed on the sheet by the offset printing (column 9, lines 18-28 of Stadler et al., where in combination the flexographic unit has been converted to an offset printing unit as taught by Howard et al.).
As to claim 9, Stadler et al. as modified teaches further comprising a first drying device (38 of Stadler et al.) disposed to face a peripheral surface of the first impression cylinder of the special unit and configured to solidify ink printed on the sheet by the flexographic printing (column 9, lines 18-28 of Stadler et al., where in combination the flexographic unit has been converted to an offset printing unit as taught by Howard et al.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al. (6,443,058), Fukuda (JP 2003136852 A), and Howard et al. (US PGPub 2008/0017055 A1) as applied to claim 1 above, and further in view of Kamoda et al. (6,338,299).
As to claim 3, Stadler et al. as modified teaches (citations to Stadler et al. unless otherwise indicated) further comprising: a drying device for drying the sheet post varnishing (33).
Stadler et al. as modified does not explicitly teach a second drying device provided between the first varnishing unit and the second varnishing unit and configured to solidify varnish applied by the first varnishing unit; and a third drying device provided on the downstream side in the sheet conveyance direction with respect to the second varnishing unit and configured to solidify varnish applied by the second varnishing unit.
Kamoda et al. teaches a second drying device (7B) provided between the first varnishing unit (2B) and the second varnishing unit (3B) and configured to solidify varnish applied by the first varnishing unit (column 3, lines 16-21 and column 3, lines 59-63); and a third drying device (8B) provided on the downstream side in the sheet conveyance direction with respect to the second varnishing unit (see figure 1) and configured to solidify varnish applied by the second varnishing unit (column 3, lines 21-26 and column 3, line 64-column 4, line 1).
It would have been obvious to one skilled in the art before the effective filing date to modify Stadler et al. as modified to have a second drying device provided between the first varnishing unit and the second varnishing unit and configured to solidify varnish applied by the first varnishing unit; and a third drying device provided on the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al. (6,443,058), Fukuda (JP 2003136852 A), and Howard et al. (US PGPub 2008/0017055 A1) as applied to claim 1 above, and further in view of Kamoda (US PGPub 2016/0082713 A1).
As to claim 4, Stadler et al. teaches all of the limitations of the claimed invention as noted above for claim 1, including (citations to Stadler et al. unless otherwise indicated) further comprising: a sheet supply device (2) configured to supply a printed sheet to the special unit (see figure 1 and column 4, lines 61-65).
Stadler et al. as modified does not explicitly teach a first checking device including a first image capturing device disposed to face a peripheral surface of the first impression cylinder of the special unit and configured to check an image of one surface of the printed sheet captured by the first image capturing device; and a second checking device including a second image capturing device disposed to face a peripheral surface of a second impression cylinder of the first embossing unit and configured to check an image of the other surface of the printed sheet captured by the second image capturing device.

It would have been obvious to one skilled in the art before the effective filing date to modify Stadler et al. as modified to have a first checking device including a first image capturing device disposed to face a peripheral surface of the first impression cylinder of the special unit and configured to check an image of one surface of the printed sheet captured by the first image capturing device; and a second checking device including a second image capturing device disposed to face a peripheral surface of a second impression cylinder of the first embossing unit and configured to check an image of the other surface of the printed sheet captured by the second image capturing device as taught by Kamoda because it allows the processing on the sheet to be checked allowing defective sheets to be identified (paragraph [0026]).



Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853